DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/27/2022 has been entered. Claims 1-16 and 18-21 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1, line 13 recites “a toothed structure formed as one-piece with the plurality of pintles or the plurality of knuckles”. The limitation recites two alternative configurations: (1) a toothed structure formed as one-piece with the plurality of pintles OR (2) a toothed structure formed as one-piece with the plurality of knuckles. The issue relates to the first alternative configuration of the toothed structure formed as one-piece with the pintles.
Figs.12 and 14-19 of the applicant’s drawings show the toothed structure 52 formed as one-piece with the knuckles 70. Para[0036] of the applicant’s specification states the toothed structure 52 is on the back of the bottom housing portion 10. At this time, the applicant’s disclosure does not appear to enable the toothed structure formed as one-piece with the pintles. The applicant is requested to either explain “the toothed structure formed as one-piece with the pintles” or to cancel the issue as follows -- a toothed structure formed as one-piece with 

Claims 2-16 and 21 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027), and in view of HAM’371 (US 2013/0188371), MULLANEY (US 2013/0292383), and KU (US 2014/0355259).
Regarding claim 18, HAM’027 discloses a luminaire comprising a housing (12, 16, Fig.8) formed by a first housing portion (12, Fig.8) formed of a plastic material (as seen in para[0033], the first housing portion 12 is made of a thermoplastic material) and a second housing portion (16, Fig.8), the first housing portion and the second housing portion defining a compartment (40, Fig.8) and wherein a sealing structure (46, 48, Fig.8) is formed between the first housing portion and the second housing portion to seal the compartment; 
the sealing structure comprising a channel (48, Fig.8) supported by and formed as one-piece the first housing portion, the channel extending about a periphery of the compartment and a gasket (“gasket” was interpreted to be a seal; as seen in Fig.8 and para[0021], the “gasket” was considered to be the seal 46 in the channel 48), 
a sealing member (50, Fig.8) extending from and formed as one-piece with the second housing portion, the sealing structure extending into the channel and engaging the gasket (as seen in para[0021], the sealing member 50 of the second housing portion 16 contacts the gasket 46); and 
a light source (26, Fig.8) disposed within the housing.
HAM’027 fails to disclose the second housing portion formed of a plastic material, the sealing structure comprising a frame supported in the channel, the frame defining a sealing surface wherein the sealing surface supports a deformable gasket, an optical waveguide disposed in an opening in the second housing portion, and a plurality of light emitting diodes (LEDs) disposed outside the compartment, and wherein the plurality of LEDs is configured to emit light into the optical waveguide.
However, HAM’371 discloses a first housing portion (18, Fig.11) formed of a plastic material (para[0029]), a second housing portion (14, Fig.11) formed of a plastic material (para[0029]), and a plurality of LEDs (44, Fig.11; see para[0032]) a light source (26, Fig.8) disposed within the housing (14, 18, Fig.11) and outside a compartment.
However, MULLANEY discloses a sealing structure includes a frame (510, Fig.1) supported in a channel (134, Fig.6), the frame defining a sealing surface (510, Fig.1), and the sealing surface supports a deformable gasket (as seen in para[0076], the “deformable gasket” was considered to be a rubber gasket or other type of elastomeric gasket). 
However, KU discloses an optical waveguide (31, Fig.3) disposed in an opening of a second housing portion (as seen in Fig.3, the optical waveguide 31 was considered to be at the opening 151 of the second housing portion 15), and LEDs (32, Fig.4) are configured to emit light into the optical waveguide (as seen in Fig.4, the LEDs 32 emits light into the optical waveguide 31).
Therefore, in view of HAM’371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plastic material as taught by HAM’371 to the second housing portion of HAM’027 in order to (1) provide non-conductive material and/or (2) provide a shapeable material (e.g. plastic).
Therefore, in view of HAM’371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LEDs as taught by HAM’371 to the light source of HAM’027 in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability. It is noted the features of HAM’371 is not being bodily incorporated into the structure of the primary reference. Rather, the teachings of HAM’371 was used to show what would have been suggested to one of ordinary skill in the art. In the instant case, HAM’371 teaches a housing having multiple compartments such that the lighting components are contained in one of the compartments. One of ordinary skill in the art would have recognized that housings can include multiple compartments to contain lighting components, driving components, mechanical support components, etc.
Therefore, in view of MULLANEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frame as taught by MULLANEY to the first housing portion of HAM’027 modified by HAM’371 in order to seal the interior compartment of the housing from water, dust, or other environmental debris.
Therefore, in view of MULLANEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deformable gasket as taught by MULLANEY to the sealing structure of HAM’027 modified by HAM’371 in order to seal the interior compartment of the housing from water, dust, or other environmental debris.
Therefore, in view of KU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical waveguide in the opening of the second housing portion as taught by KU to the second housing portion of HAM’027 modified by HAM’371 and MULLANEY in order to provide a desired light distribution pattern by directing light towards different areas based on the structure of the optical waveguide. It is noted the features of KU is not being bodily incorporated into the structure of the primary reference. Rather, the teachings of KU was used to show what would have been suggested to one of ordinary skill in the art. In the instant case, KU teaches an optical waveguide is arranged at a second housing portion or a lower housing portion. One of ordinary skill in the art would have recognized that the optical waveguide can be arranged in various positions of the housing.

Regarding claim 20, HAM’027 further discloses a hinge (28, Fig.4) pivotably connecting the first housing portion (12, Fig.8) to the second housing portion (16, Fig.8).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over HAM’027 (US 2011/0305027) modified by HAM’371 (US 2013/0188371), MULLANEY (US 2013/0292383), and KU (US 2014/0355259), and in view of CARTMILL (US 2018/0238505). 
Regarding claim 19, HAM’027 modified by HAM’371, MULLANEY, and KU discloses wherein the deformable gasket comprises a form-in-place soft foam.
However, CARTMILL discloses a deformable gasket includes a foam (as seen in para[0029], a gasket 620 made of foam).
Therefore, in view of CARTMILL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam as taught by CARTMILL to the sealing structure of HAM’027 modified by HAM’371, ADDARIO, MULLANEY, and KU in order to seal the interior compartment of the housing from water, dust, or other environmental debris. One of ordinary skill in the art would have recognized that a deformable gasket (such as foam) is a well-known material for a gasket.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Richardson (US 2012/0287668) discloses an optical waveguide
Strauss (US 5,136,493) discloses a housing have multiple compartments

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.
However, applicant has argued “Claim 18 is amended to recite… "an optical waveguide disposed in an opening in the second housing portion." The combination of Ham '027, Ham '371, Mullaney, and Yuan does not teach or suggest these features”.
In response to applicant’s argument, due to the newly added limitations clarifying the optical waveguide disposed in the opening in the second housing portion, another reference was used to show the feature. The prior art generally shows that one of ordinary skill in the art would have recognized that the lighting components (such as the optical waveguide and the LEDs) is arrangeable in different positions in the first housing portion and/or second housing portion in order to contain the lighting components within the housing. Therefore, the references disclose the limitations as currently claimed. 
The prior art generally shows a lighting device (street lighting or other types of lighting devices) including a housing having multiple compartments, where each compartment can house lighting components, circuit components, or support components. In addition, the prior art generally shows the lighting components including optical waveguides and LEDs.

Allowable Subject Matter
Claims 1-16 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically a hinge pivotably connecting the first housing portion to the second housing portion, the hinge comprising a plurality of pintles with ends defined by spacers having a larger diameter than the plurality of pintles, wherein the plurality of pintles and the spacers are formed as one-piece with the first housing portion; and a plurality of knuckles formed as one-piece with the second housing portion, wherein each of the plurality of pintles is rotatably received in one of the plurality of knuckles; and a toothed structure formed as one-piece with the plurality of knuckles and configured to engage with a mating toothed structure on a support structure to set a desired angle of the housing relative to the support structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875